DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 30 June 2021 has been entered in full.  Claims 3, 4, and 9 remain withdrawn from consideration.  Claim 10 has been amended to depend from a claim that is withdrawn from consideration.  Accordingly, claim 10 is also now withdrawn from consideration.  Claims 1, 2, and 5-8 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the disclosure for informalities as set forth at p. 2 of the previous Office action (mailed 09 March 2021) is withdrawn in view of the amendment correcting said informalities (received 30 June 2021).
The objection to claim 8 for informalities as set forth at p. 3 of the previous Office action (mailed 09 March 2021) is withdrawn in view of the amended claim (received 30 June 2021).
The rejection of claims 1, 2, 5-8, and 10 under 35 U.S.C. 112(b) as set forth at p. 3 of the previous Office action (mailed 09 March 2021) is withdrawn in view of the amended claims (received 30 June 2021).
The rejection of claim(s) 1, 2, 5, 7, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/042289 A1 (INSERM; published 05 April 2012) as set forth at pp. 8-9 of the previous Office action (mailed 09 March 2021) is withdrawn in view of the amended claims (received 30 June 2021).
withdrawn in view of the amended claims (received 30 June 2021).
The rejection of claim(s) 6 under 35 U.S.C. 103 as being unpatentable over WO 2012/042289 A1 (INSERM; published 05 April 2012) in view of Yang et al. (US 2007/0248641 A1) as set forth at pp. 11-12 of the previous Office action (mailed 09 March 2021) is withdrawn in view of the amended claims (received 30 June 2021).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of promoting bone formation or reducing bone destruction, comprising administering an amount of netrin-1, netrin-4, slit1, or slit2 polypeptide to a location in a subject in need of bone formation or reduced bone destruction, wherein the amount is effective to promote , does not reasonably provide enablement for the methods as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The rejection is maintained for the reasons set forth at pp. 4-7 of the previous Office action (mailed 09 March 2021) and for the reasons discussed below.
Applicant’s arguments (p. 6, remarks received 30 June 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that the claims have been amended.  Applicant urges that the specification provides working examples and extensive guidance for practicing the claimed method, pointing to Example s 1-3.  Applicant concludes that sufficient guidance is provided to the ordinary skilled artisan to practice the claimed invention without undue experimentation.  
This has been fully considered but is not found to be persuasive.  As discussed in the previous Office action, the specification establishes that netrin-1, netrin-4, slit1, and slit2 have bone formation promoting effects, while RGMa, RGMb, and slit3 decreased bone volume in cortical defects (see p. 6, 1st full paragraph of previous Office action).  The previous Office action also cited publications as evidence that different members of the recited polypeptide families can have opposite activities on bone formation and do not appear to have the same activity on bone depending on how the polypeptides are administered (see paragraph bridging pp. 6-7 of the previous Office action).  For all of these reasons, and upon consideration of the evidence of record, the rejection is maintained.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,265,437 B2 for the reasons set forth at p. 14 of the previous Office action (mailed 09 March 2021). 
Applicant’s request (p. 7, remarks received 30 June 2021) that the rejection be held in abeyance until the claims are otherwise indicated as allowable is noted.  Accordingly, the rejection is maintained and held in abeyance.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
14 July 2021